Citation Nr: 0812615	
Decision Date: 04/16/08    Archive Date: 05/01/08

DOCKET NO.  05-31 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than January 24, 
2001, for the grant of secondary service connection for a 
left shoulder disorder.   

2.  Entitlement to an initial evaluation in excess of 10 
percent for osteoarthritis of the acromioclavicular joint, 
left shoulder.  


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from 
November1959 to September 1962 and from August 1964 to June 
1967.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In a letter to the RO received in September 2006, the veteran 
addresses the issue of clear and unmistakable error in a 
prior RO decision dated in August 1967.  This matter is 
referred to the RO for consideration.  


FINDINGS OF FACT

1.  In October 1998, the veteran claimed service connection 
for a left shoulder disorder as secondary to his service-
connected lumbar spine disorder.  In November 1999, the RO 
denied service connection for a left shoulder disorder 
claimed as secondary to service connected lumbar spine 
disorder.  

2.  On January 24, 2001 the RO received a claim from the 
veteran for service connection for a cervical spine disorder, 
as secondary to his service-connected lumbar spine disorder.  

3.  In August 2001, the RO granted service connection for a 
cervical spine disorder as secondary to the veteran's lumbar 
spine disorder, and assigned an effective date of January 24, 
2001.  

4.  In March 2003, the Board found that secondary service 
connection for a left shoulder disorder was warranted as 
secondary to the service-connected cervical spine disorder, 
and in April 2003, the RO granted service connection for a 
left shoulder disorder secondary to the veteran's cervical 
spine disorder.  The RO assigned an effective date of January 
24, 2001, the date entitlement arose.  

5.  Prior to November 3, 2003, the weight of the competent 
evidence reveals a left shoulder disability manifested by 
limited motion to midway between the side and shoulder.  

6.  From November 3, 2003, the weight of the competent 
evidence reveals a left shoulder disability manifested by 
limited motion to 25 degrees from the side.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than January 
24, 2001 for the award of service connection for a left 
shoulder disorder as secondary to service-connected cervical 
spine disorder have not been met.  38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. § 3.400 (2007).

2.  Prior to November 3, 2003, the criteria for entitlement 
to an initial evaluation of 20 percent for osteoarthritis of 
the acromioclavicular joint, left shoulder, have been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.40, 4.45, 4.459, 4.71a, Diagnostic Codes 
5201-5203 (2007).

3.  From November 3, 2003, the criteria for entitlement to an 
initial evaluation of 30 percent for osteoarthritis of the 
acromioclavicular joint, left shoulder, have been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.40, 4.45, 4.459, 4.71a, Diagnostic Codes 
5201-5203 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The veteran's earlier effective date claim arises from his 
disagreement with the initial evaluation following the grant 
of service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Therefore, no further notice is needed under VCAA.

Regarding the duty to assist, the claims file contains the 
veteran's post-service reports of VA and private treatment 
and examination.  Moreover, the veteran's statements in 
support of his claim are of record.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claims.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

I.  Earlier Effective Date

Unless otherwise provided, the effective date for an award of 
service connection and disability compensation, based on an 
original claim, is the day following separation from active 
service or the date entitlement arose if the claim is 
received within one year after separation from service; 
otherwise, the date of receipt of claim, or date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(l) 
(West 2002); 38 C.F.R. § 3.400(b)(2) (2007).  A specific 
claim in the form prescribed by the Secretary of VA must be 
filed in order for benefits to be paid to any individual 
under the laws administered by the VA. 38 U.S.C.A. § 5101(a).  
Any communication or action indicating intent to apply for 
one or more VA benefits may be considered an informal claim.  
38 C.F.R. § 3.155. Such an informal claim must identify the 
benefit sought.  An "application" is defined as a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit. 38 C.F.R. § 3.1(p) (2007); see also Rodriguez v. 
West, 189 F.3d. 1351 (Fed. Cir. 1999).  

On October 1998, the veteran filed a claim for service 
connection for a left shoulder disorder.  On January 24, 
2001, the RO received a claim from the veteran for service-
connection for cervical disc disease as secondary to the 
lumbar spine disorder.  In August 2001, the RO granted 
service connection for a cervical spine disorder effective 
from January 24, 2001.  In April 2003, the RO granted service 
connection for a left shoulder disorder and assigned an 
effective date of January 24, 2001, finding that that was the 
date entitlement arose.  The veteran appealed that decision 
with respect to the effective date of that award.  

The Board finds no basis to assign an effective date prior to 
January 24, 2001, for the grant of service connection for a 
left shoulder disorder.  The veteran's claim for service 
connection was received in October 1998, which was 
subsequently granted.  The grant was based on the left 
shoulder disorder being secondary to his cervical spine 
disorder, which was not service-connected until January 24, 
2001.  Generally, when service connection is established for 
a secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.303(a) (2007).  As service connection for the left shoulder 
disorder was established as secondary to his service-
connected cervical spine disorder, entitlement to secondary 
service connection could not arise prior to January 24, 2001.  
Since service connection for a cervical spine disorder was 
not in effect prior to that time, an earlier effective dated 
is precluded.  Thus, the veteran is entitled to an effective 
date of January 24, 2001, the date entitlement arose.  


II.  Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2007).  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  

At the outset, the Board notes that the veteran's claim of 
entitlement to a higher rating for osteoarthritis of the 
acromioclavicular joint, left shoulder, is an appeal from the 
initial assignment of a disability rating.  As such, the 
claim requires consideration of the entire time period 
involved, and contemplates staged ratings where warranted.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

Throughout the rating period on appeal, the veteran is 
assigned a 10 percent evaluation for osteoarthritis of the 
acromioclavicular joint, left shoulder pursuant to Diagnostic 
Codes 5201-5203.  

Diagnostic Code 5201 distinguishes between the major and 
minor upper extremities.  The veteran here is right-handed.  
Accordingly, it is only necessary to consider the minor 
extremity in evaluating the claim.  

Diagnostic Code 5201 provides a 20 percent evaluation for 
limitation of motion of the minor arm when motion is possible 
to the shoulder level.  Limitation of motion to midway 
between the side and shoulder level also warrants a 20 
percent evaluation for the minor shoulder.  Finally, 
limitation of motion to 25 degrees from the side warrants a 
30 percent for the minor shoulder. 38 C.F.R. § 4.71a, Code 
5201 (2007).  It is noted that abduction to shoulder level 
equals 90 degrees of motion.  See 38 C.F.R. § 4.71a, Plate I 
(2007).

Prior to November 3, 2003, the private treatment records show 
left shoulder abduction between 40 and 30 degrees.  This is 
consistent with a 20 percent rating under Diagnostic Code 
5201.  From November 3, 2003, the private treatment records 
tend to reflect left shoulder abduction between 22 and 20 
degrees, warranting a 30 percent rating under Diagnostic Code 
5201.  In reaching these conclusions, the Board has 
considered additional functional limitation due to factors 
such as pain, weakness, fatigability, and incoordination.  
See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. 
App. 202, 206-07 (1995).  

While a 20 percent rating is warranted prior to November 3, 
2003, and while a 30 percent evaluation is justified 
therefrom, there is no basis for awards in excess of these 
amounts.  In so finding, the Board has considered whether 
Diagnostic Code 5203 enables a higher evaluation for any 
portion of the rating period on appeal.  

Under Diagnostic Code 5203, a 20 percent rating applies where 
the evidence demonstrates nonunion of the clavicle or 
scapula, with loose movement.  

Because Diagnostic Code 5203 affords a maximum benefit of 20 
percent with respect to the minor upper extremity, it cannot 
serve as a basis for an increased rating here.  

The Board has also considered whether Diagnostic Code 5202 
supports an increased rating.  Under that Code section, a 20 
percent rating is warranted for the minor arm when there is 
recurrent dislocation of the humerus at the scapulohumeral 
joint with infrequent episodes and guarding of movement only 
at the shoulder level, or with frequent episodes and guarding 
of all arm movements, or when there is malunion of the 
humerus with moderate or marked deformity.  The next-higher 
40 percent rating is warranted when there is fibrous union of 
the humerus.

The competent evidence does not demonstrate fibrous union of 
the humerus, or disability comparable therewith.  Thus, 
Diagnostic Code 5202 does not allow for a higher rating here.  
There are no other relevant Diagnostic Codes for 
consideration.  

In sum, the evidence supports assignment of a 20 percent 
rating for osteoarthritis of the acromioclavicular joint, 
left shoulder prior to November 3, 2003, and a 30 percent 
rating therefrom.  The Board notes that in reaching these 
conclusions, the benefit of the doubt doctrine has been 
applied where appropriate.  See 38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2007) is not 
warranted.




ORDER

An effective date earlier than January 24, 2001 for the grant 
of service connection for a left shoulder disorder is denied. 

Prior to November 3, 2003, a 20 percent rating for 
osteoarthritis of the acromioclavicular joint, left shoulder, 
is granted, subject to governing criteria applicable to the 
payment of monetary benefits.  

From November 3, 2003, a 30 percent rating for osteoarthritis 
of the acromioclavicular joint, left shoulder, is granted, 
subject to governing criteria applicable to the payment of 
monetary benefits.  




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


